Citation Nr: 0617653	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  05-03 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for status post nasal pterygium with scleral malacia and 
optic neuropathy of the left eye, prior to July 11, 2005.  

2.  Entitlement to an initial rating in excess of 30 percent 
for status post nasal pterygium with scleral malacia and 
optic neuropathy of the left eye, from July 11, 2005.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran retired in March 1975 after 20 years of active 
service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In a 
rating decision dated in September 2003, the RO granted 
service connection for status post nasal pterygium with 
scleral malacia and optic neuropathy of the left eye and 
assigned a 10 percent rating.  The veteran's disagreement 
with the initial 10 percent rating led to this appeal.  
During the course of the appeal, the RO increased the initial 
10 percent rating to 20 percent effective from the date of 
receipt of the veteran's claim in August 2002, and also 
assigned a 30 percent rating effective from July 11, 2005.  
There is no indication that the veteran has withdrawn his 
appeal, and the Board has therefore framed the issues as they 
appear on the title page.  

The Board notes that the veteran requested a hearing before 
the Board.  In a letter dated in February 2006, the Board 
notified the veteran that he had been scheduled to appear at 
Board hearing in April 2006, and provided him with details of 
the date and time of the hearing.  The veteran did not appear 
for the hearing; he has not offered an explanation for his 
failure to appear nor has he requested that the hearing be 
rescheduled.  Therefore, the Board will proceed with its 
decision in this appeal.  


FINDINGS OF FACT

1.  From the date of claim in August 2002 and prior to July 
11, 2005, the veteran's service-connected left eye disability 
was manifested by central visual acuity impairment with a 
corrected visual acuity of 20/200; in the nonservice-
connected right eye there was central visual acuity 
impairment with corrected visual acuity ranging from 20/400 
to 10/700.  

2.  There is medical evidence that as of July 11, 2005, the 
corrected central visual acuity for the veteran's service-
connected left eye was 20/400, but no worse; and as of that 
date the visual acuity in the non-service-connected right eye 
was counting fingers at one foot.  There is no medical 
evidence of an increase in severity of the service-connected 
left eye disability since July 11, 2005.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 
20 percent for the veteran's service-connected left eye 
disability were not met prior to July 11, 2005.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383, 4.14, 4.75, 
4.79, 4.84a, Diagnostic Codes 6034, 6070, 6074, 6076, 6077 
(2005).  

2.  The criteria for an initial rating in excess of 30 
percent from July 11, 2005, for the veteran's service-
connected left eye disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383, 4.14, 4.75, 
4.79, 4.84a Diagnostic Codes 6034, 6067, 6071, 6077 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
September 2002, the veteran was notified of the information 
and evidence needed to substantiate and complete his service 
connection claim and of what part of that evidence he was to 
provide as well as what part VA would attempt to obtain for 
him, and in a letter dated in June 2005, the veteran was 
notified of the evidence needed to establish an increased 
rating for his service-connected disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The June 2005 letter also 
advised the veteran to let VA know if there was evidence or 
information that he thought would help support his claim and 
requested that he send any evidence in his possession that 
pertained to his claim.  

It is noted that the original rating decision on appeal was 
in September 2003.  Notice fully compliant with the 
provisions of the VCAA was provided to the veteran in June 
2005.  Nonetheless, the Board finds that the lack of complete 
notice prior to the initial decision in this case is not 
prejudicial to the veteran.  VCAA notice was provided by the 
RO prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice complied 
fully with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Further, the 
veteran has not alleged prejudicial error that had an affect 
on the essential fairness of the initial September 2003 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (reversed on other grounds 444 F.3d 1328 (Fed. Cir. 
2006)).  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for a higher disability rating, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date of the rating for 
the disability on appeal.  Despite the inadequate notice 
provided to the veteran on the effective date element, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against assignment of initial ratings in excess of those 
assigned by the RO, any questions as to the appropriate 
effective date to be assigned are rendered moot.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
RO has obtained all available post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  In addition, the 
veteran has been provided VA examinations in conjunction with 
his claim.  For the reasons set forth above, and given the 
facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Legal criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

Where only one eye is service connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also 
38 C.F.R. § 4.14 (manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service-connected evaluation).  However, compensation is 
payable for the combination of service- connected and 
nonservice-connected disabilities of blindness in one eye as 
a result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability as 
if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.83(a).  

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements, or counting fingers cannot be accomplished at 
distances less than three feet.  See 38 C.F.R. 
§§ 3.350(a)(4), 4.79 (2005).  

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  38 C.F.R. § 4.75.  Such special 
examinations should include uncorrected and corrected central 
visual acuity for distance and near, with record of the 
refraction.  Snellen's test type or its equivalent will be 
used.  The best distant vision obtainable after best 
correction by glasses will be the basis of rating, except in 
cases of keratoconus in which contact lenses are medically 
required.  Id.  

Background and analysis

The veteran's service medical records indicate that in during 
1955 and 1956, he underwent three surgeries for pterygium 
removals involving his left eye and that as of approximately 
December 1965 he had vertical diplopia after 45 degree motion 
of the eyes to the left.  Based on this information and 
examination of the veteran, in July 2003, a VA physician 
found the left eye to be status post nasal pterygium with 
scleral malacia and optic neuropathy and related the 
veteran's left eye disability to treatment and complications 
following pterygium removal in service.  

In its September 2003 rating decision, the RO granted service 
connection for left eye, status post nasal pterygium with 
scleral malacia and optic neuropathy, and assigned a 
10 percent rating effective the date of receipt of the 
service connection claim in August 2002.  The veteran 
disagreed with the 10 percent rating, and during the course 
of the appeal, the RO granted an increase in the initial 
10 percent rating to 20 percent with an additional increase 
in the initial rating to 30 percent effective July 11, 2005.  
The veteran has continued his appeal, and the issues before 
the Board are entitlement to an initial rating in excess of 
20 percent for status post nasal pterygium with scleral 
malacia and optic neuropathy of the left eye, prior to 
July 11, 2005, and entitlement to an initial rating in excess 
of 30 percent for status post nasal pterygium with scleral 
malacia and optic neuropathy of the left eye, from 
July 11, 2005.  

The RO has rated the veteran's service-connected left eye 
disability as pterygium under Diagnostic Code 6034 for 
pterygium, which is rated based on loss of vision.  See 
38 C.F.R. § 4.84a.  The Board finds no more appropriate 
diagnostic code and will, as the RO has done, adjudicate the 
claim based on impairment of central visual acuity.  

Under the rating schedule, when the corrected central visual 
acuity in one eye is 20/200 and 20/40 in the other, a 
20 percent rating is in order under 38 C.F.R. § 4.84a, 
Diagnostic Code 6077.  In order to assign a rating in excess 
of 20 percent for the period prior to July 11, 2005, the 
evidence must show that the visual acuity of the service-
connected left eye during that period was 10/200 or worse.  
If central visual acuity is 10/200 in one eye and 20/40 in 
the other, a 30 percent rating is warranted under Diagnostic 
Code 6077.  Under Diagnostic Code 6074, a 30 percent rating 
is warranted if central visual acuity is 5/200 in one eye and 
20/40 in the other, while a 30 percent rating is warranted 
under Diagnostic Code 6070 when there is blindness in one 
eye, having only light perception, and central visual acuity 
is 20/40 in the other eye.  38 C.F.R. § 4.84a.  

In this case, the evidence relevant to rating the veteran's 
service connected left eye disability includes letters and 
office notes from the veteran's private ophthalmologist that 
cover the period from February 2002 to November 2003.  In 
addition, the record includes a VA examination report dated 
in July 2003, VA outpatient records dated in 2004, and the 
report of a VA ophthalmology examination in July 2005.  The 
available records show that from August 2002 when the veteran 
filed his service connection claim to the July 11, 2005, VA 
examination, there was no time when the corrected central 
visual acuity in the service-connected left eye was worse 
than 20/200, and during that period the visual acuity in the 
non-service-connected right eye central visual acuity 
declined from 20/400 to 10/700.  

Although the veteran's private ophthalmologist in his letters 
dated in August 2002 and November 2003 stated that the 
veteran is legally blind in both eyes, the examination 
results with corrected central visual acuity of 20/200 in the 
service-connected left eye does not meet the VA criteria for 
blindness, which is held to exist when there is inability to 
recognize test letters at one foot and perception of objects, 
hand movement, or counting fingers cannot be accomplished at 
three feet.  See 38 C.F.R. §§ 3.350(a)(4), 4.79.  As 
explained earlier, in the absence of blindness in both eyes, 
the nonservice-connected right eye corrected central visual 
acuity must be considered normal, that is, 20/40.  Under 
these circumstances, that is, the corrected central visual 
acuity in the service-connected left eye no worse than 20/200 
and with constructively normal, 20/40, corrected central 
visual acuity in the nonservice-connected right eye, the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 20 percent prior to July 11, 
2005.  

At the July 11, 2005, VA ophthalmology examination, the 
ophthalmologist's assessment was that the veteran is legally 
blind in both eyes permanently due to right eye macular 
degeneration and left optic neuropathy and macular 
degeneration.  At that time, the veteran was able to do no 
more than count fingers at one foot with the nonservice-
connected right eye, and corrected central visual acuity in 
the service-connected left eye was 20/400.  The examiner 
commented that this was with the ocular prescription from the 
veteran's last office visit.  

Under the rating schedule, when the corrected central visual 
acuity in one eye is 20/400 and 20/40 in the other, a 
30 percent rating is in order under 38 C.F.R. § 4.84a, 
Diagnostic Code 6077, and that is the initial rating assigned 
by the RO effective July 11, 2005.  This is the highest 
rating that may be assigned unless blindness is shown in both 
the service-connected eye and the nonservice-connected eye, 
which would allow application of the provisions of 38 C.F.R. 
§ 3.383 for paired organs.  

Although the veteran was again noted to be legally blind in 
both eyes at the July 11, 2005, examination, the results of 
visual acuity testing at that time support no more than the 
currently assigned 30 percent rating from that date.  The 
test results do meet the VA criteria for blindness in the 
nonservice-connected right eye, but the because the 
examination results show corrected central visual acuity 
of 20/400 in the service-connected left eye, the VA criteria 
for blindness set out at 38 C.F.R. § 3.350(a)(4) and § 4.79 
are not met, and 38 C.F.R. § 3.383 pertaining to blindness in 
both eyes does not apply.  The preponderance of the evidence 
is, therefore, against a rating in excess of the initial 
30 percent rating for the veteran's service-connected status 
post nasal pterygium with scleral malacia and optic 
neuropathy of the left eye, from July 11, 2005.  

The Board has also considered the possibility staged ratings 
as prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  On review of the record in its entirety, the 
Board finds no changes in the level of impairment associated 
with the veteran's service-connected left eye disability that 
would warrant different ratings at different times, beyond 
the staged ratings established by the RO with a 20 percent 
rating prior to July 11, 2005, and a 30 percent rating from 
that date.  

ORDER

An initial rating in excess of 20 percent for status post 
nasal pterygium with scleral malacia and optic neuropathy of 
the left eye, prior to July 11, 2005, is denied.  

An initial rating in excess of 30 percent for status post 
nasal pterygium with scleral malacia and optic neuropathy of 
the left eye, from July 11, 2005, is denied.  


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


